Citation Nr: 1242547	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-26 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a reduction of an evaluation from 40 percent to 20 percent, effective August 1, 2007, for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, was proper.

2.  Entitlement to a rating in excess of 40 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, prior to August 1, 2007.

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, from August 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reduced the Veteran's evaluation for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, from 40 percent to 20 percent, effective August 1, 2007.  

The testified during a Board hearing, held by the undersigned, in April 2012.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  Service connection was established for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, effective February 1999, and an evaluation of 20 percent was assigned.

2.  The Veteran's evaluation for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, was increased to 40 percent effective February 27, 2003.


3.  In May 2006, the RO informed the Veteran that it was proposing to reduce the disability evaluation for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, from 40 percent disabling to 20 percent disabling.  

4.  In May 2007, the RO issued a rating decision that decreased the rating for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, from 40 percent disabling to 20 percent disabling, effective August 1, 2007.

5.  At the time of the May 2007 rating decision, the 40 percent rating for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, had been in effect for less than five years.

6.  Prior to August 1, 2007, a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, was not manifested by unfavorable ankylosis of the entire spine, or by incapacitating episodes having a total duration of six weeks in any one-year period.

7.  From August 1, 2007, a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, was not manifested by forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or by incapacitating episodes having a total duration of at least four weeks in any one-year period.

8.  The evidence of record supports the reduction from 40 percent disabling to 20 percent disabling, for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, effective August 1, 2007.




CONCLUSIONS OF LAW

1.  The reduction of an evaluation from 40 percent to 20 percent, effective August 1, 2007, for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, was proper.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.117a, Diagnostic Code 5243 (2012).

2.  Prior to August 1, 2007, the criteria for an evaluation in excess of 40 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012). 

3.  From August 1, 2007, the criteria for an evaluation in excess of 20 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with VCAA notice in letters dated in April 2005 and December 2009.  The Veteran was also scheduled for VA examinations in connection with his clams but he did not appear as detailed below.  

With regard to the rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disabilities addressed herein were properly carried out by the RO.  In May 2006, the RO notified the Veteran of a proposed rating reduction (issued in a May 2006 rating decision) for his neck disability, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating addressed herein in a May 2007 rating decision, in which the rating for herniated nucleus pulposus of the cervical spine, C3-6 with radiculopathy, was reduced from 40 to 20 percent, effective August 1, 2007.  The RO informed the Veteran of this decision by letter dated May 25, 2007. 

As to the Veteran's increased rating claims, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In December 2005, prior to its adjudication of the claims at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.   This letter accordingly addressed all notice elements, to include notification of how VA determines disability ratings and effective dates, and predated the initial adjudication by the RO in May 2007.  

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded a VA examination in connection with his claims in April 2010.  The examination was thorough, and well-reasoned, and took into account the Veteran's reported history.  The examination results obtained in this case are adequate, as the examination report was predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  As noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2012).

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  When a rating has continued for an extended period at the same level, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination(s) that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the 40 percent rating for the Veteran's cervical spine disability was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations (material and sustained improvement)  do not apply.  See 38 C.F.R. § 3.344(c) (2012).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

The Board further notes that 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2012).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

To that end, disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of establishes distinct time periods in which the issue on appeal resulted in symptoms that warrant a staged rating (40 percent prior to August 1, 2007, and 20 percent from August 1, 2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

In the present case, the Veteran is currently service connected for a disability of the cervical spine, rated at 40 percent disabling prior to August 1, 2007, and 20 percent from that date.  The Veteran's neck disability has been rated under the provisions of Diagnostic Code 5243.  The Board further notes that the Veteran is service connected for left ulnar neuropathy, related to cervical disc disease, pursuant to Diagnostic Code 8616.  However, this issue is not currently on appeal, and thus the Board will not discuss this issue within the context of the present decision.

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, spinal disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was afforded a VA examination to address the severity of his cervical disability in January 2005.  At that time, the examiner noted the Veteran's diagnosis of herniated nucleus pulposus (HNP) at C4-5 and C5-6.  The Veteran reported pain on a scale of 7/10 which was constant.  He further noted that he was unable to perform most activities, and that he required a cane for ambulation.  He noted that he used to work at the post office, but was unable to perform those duties.

On examination, the Veteran's gait was antalgic, and he used a cane.  There was no evidence of erythema, inflammation, or tenderness to palpation on the cervical spine.  There was pain with movement.  Flexion was to 30 degrees, extension was to 20 degrees, lateral flexion was to 15 degrees, and rotation was to 25 degrees.  There was no change in range of motion following repetitive testing.  Further, a neurological examination showed sensation to be intact.  Motor strength was normal.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, with mild to moderate functional loss due to pain.

An additional VA examination was conducted in April 2006.  The Veteran complained of numbness in his left hand, associated with service-connected left ulnar neuropathy (not on appeal at this time).  With regard to his cervical spine, he reported sharp pain, alternating with a dull ache, which was moderate and constant.  There was no radiation of pain, and the Veteran did not report any period of incapacitation in the prior 12 months.  There were no flare-ups reported beyond the present state.  He noted that he could only perform limited yard work, and that he was unable to carry heavy objects.  He reported that he was unemployed, though he was attending school.  Again, it was noted that he ambulated with a cane.  The Veteran was able to perform the activities of daily living, and he was able to drive. 

On examination, there were no neurological findings associated with decreased sensation.  Reflexes were normal. There was, however, evidence of painful motion without spasm.  There was no muscle wasting or atrophy.  Flexion was to 30 degrees with painful motion, extension was to 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees, right rotation was to 30 degrees, left ration was to 20 degrees, and each movement was limited by pain (though the examiner did not identify the point at which pain began).  There was also no additional limitation of motion following repetitive use.

X-rays demonstrated a narrowing of the intervertebral space between C5-6, with osteophytes extending into the intervertebral foramen from C4-6 with normal lordosis.  The Veteran was diagnosed with degenerative joint disease from C5-6 with residual weakness of the left upper extremity and mild to moderate limitation of function.

The most recent VA examination was conducted in April 2010.  At that time, he reported a constant, aching pain at the back of his neck with some radiation down the left arm.  The Veteran also noted flare-ups every 3-4 days which lasted 3-4 days.  Quick movements of the neck and walking increased his pain.  He had no problem with the activities of daily living and required no assistive aids.  He had no incapacitating episodes in the prior 12 months.  

Following objective clinical testing, the examiner noted that flexion was to 45 degrees, extension was to 45 degrees, bilateral lateral bending was to 30 degrees, right lateral rotation was to 32 degrees, and left lateral rotation was to 28 degrees.  There was no loss of joint function with repetitive use to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no sign of atrophy.  Diminished sensation was noted on the left in the C6 and C7 dermatomes.  There was no sensory loss on the right.  Tenderness of the cervical spine was noted.

While additional VA outpatient treatment reports were reviewed in conjunction with the Veteran's claim, to include treatment for neck pain, these reports do not demonstrate findings more severe than those documented above.  X-rays confirmed degenerative disc disease of the cervical spine at multiple levels.

Based on these reports, the Board finds that the Veteran does not meet the criteria for an increased rating prior to August 1, 2007.  In fact, at no time in the appellate period does the Veteran meet the criteria for his currently-assigned 40 percent rating.  As noted above, in order to achieve a rating of 40 percent for a disability of the cervical spine based on limitation of motion, unfavorable ankylosis must be demonstrated.  To date, there is no evidence associated with the claims file containing this diagnosis.  Further, there is no evidence that the Veteran has suffered incapacitating episodes having  a total duration of at least 4 weeks prior to August 1, 2007, as there is no indication that the Veteran was prescribed bed rest by a physician.  As such, a higher rating is not available due to incapacitating episodes.

From August 1, 2007, and at the time of the proposed rating reduction in May 2006, there is no record of physician-prescribed bed rest for any length of time.  Therefore, a higher rating of 40 percent, pursuant to Diagnostic Code 5243, is not warranted.  As to limitation of motion, flexion was to 30 degrees, at worst, and extension was to 20 degrees at worst.  As such, the rating of 20 percent is appropriate in this instance as flexion was greater than 15 degrees, but not greater than 30 degrees.  In order to meet the criteria for a 30 percent rating, flexion must be limited to 15 degrees or less, or ankylosis of the entire cervical spine must be present.  The most recent VA examination demonstrated flexion to 45 degrees, which would only meet the criteria for a 10 percent disability rating based on limitation of motion.

As no additional limitation after repetition was noted by any VA examiner, due to pain, fatigue, or incoordination higher rating is not warranted for limitation of motion pursuant to the directives of DeLuca.  

The Board has also considered whether the Veteran's disability warrants an additional rating for associated radiculopathy, during each staged period.  However, although the Veteran has reported radiating pain, neurological testing was within normal limits during each examination, save for diminished sensation on the left in April 2010.  The examiner did not indicate that loss of sensation was the result of an additional neurological disorder, associated with the Veteran's cervical disability and wholly separate from manifestations of his already service-connected neuropathy.  The Board also notes that the Veteran's reports of neurological dysfunction in his left arm and hand are contemplated by his service-connected ulnar neuropathy, and therefore an additional rating for a neurological disorder is not warranted at this time.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claim, to include his testimony in April 2012.  At that time, the Veteran reported difficulty walking, pain in his neck, and tingling in his left arm.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. neck pain and radiating numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria during each stage of the appellate period.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that the Veteran has applied for a total disability rating due to individual unemployability (TDIU) in the past, as he has claimed that he is unable to perform full-time work due to his service-connected disabilities.  However, the Veteran's claim for TDIU was denied.  He has also not specifically claimed that he cannot work solely due to his service-connected disorder in connection with his claim for increased rating.  Further, the evidence of record suggests that the Veteran is capable of performing activities of daily living, to include driving, and that his primary limitations include walking and lifting heavy objects.  As such, as referral for an extraschedular evaluation is not necessary at this time, and there is no basis to recognized an implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2011).

In light of the foregoing, the Board finds that higher ratings are not available to the Veteran during either appellate period, as manifestations of his disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  Further, from the time of the proposed reduction to the present, the Veteran has not met the criteria necessary to establish an evaluation of 40 percent for his cervical disability.  Therefore, a rating in excess of 40 percent for his cervical disability is not warranted prior to August 1, 2007, an evaluation in excess of 20 percent is not warranted from August 1, 2007, and the reduction from 40 percent to 20 percent was proper.




















ORDER

A reduction of an evaluation from 40 percent to 20 percent, effective August 1, 2007, for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, was proper.

Entitlement to a rating in excess of 40 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, prior to August 1, 2007, is denied.

Entitlement to a rating in excess of 20 percent for a cervical spine disability, to include herniated nucleus pulposus of the cervical spine, C3-6, with degenerative disc disease and associated radiculopathy, from August 1, 2007, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


